Per Curiam. Paul E. Hopper petitions for certiorari seeking to have this court review the record of the disposition of a complaint he filed with the respondent, Arkansas Judicial Discipline and Disability Commission. We deny the petition. Rule 12F of the commission’s rules provides that we may grant certiorari to bring before this court any action or failure to act on the part of the commission. The petition states facts which were alleged before the commission and contends that the commission erred in finding a lack of probable cause to proceed with formal charges and a formal hearing. The petition also states that the petitioner has evidence that the judge who was the respondent before the commission and who testified as a witness lied to the commission.  Certiorari lies to correct proceedings erroneous on the face of the record where there is no other adequate remedy. Sexton v. Supreme Court Comm. on Prof. Conduct, 297 Ark. 154-A, 761 S.W.2d 602 (1988); Bridges v. Arkansas Motor Coaches, 256 Ark. 1054, 511 S.W.2d 651 (1974). While it is true that the petitioner has no right of appeal from the commission’s decision, the petition makes no allegation of an error on the face of the record.  Evidence that the responding judge lied in his testimony before the commission constitutes no basis for certiorari. The commission would be the proper forum in which to present that evidence. Petition denied. Hays and Glaze, JJ., dissent.